PER CURIAM.
Hermon T. Williams has appealed an order denying his motion for postconviction relief dated April 6, 1998. He was convicted of attempted first degree murder and contends that the offense has been abolished. That is not so. The offense of attempted first degree felony murder was abolished in State v. Gray, 654 So.2d 552 (Fla.1995), but appellant has advanced no claim that he was convicted of that crime. The offense of attempted first degree murder remains viable as a crime in Florida.
As to appellant’s remaining claims, after review of the motion, State’s trial court response, and the trial court order, we conclude that posteonvietion relief was correctly denied.
Affirmed.